Citation Nr: 0728592	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cluster headaches.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1967 to 
September 1968 including service in Vietnam, and is the 
recipient of a Purple Heart award..

This appeal comes before the Board of Veterans Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Phoenix, 
Arizona.

In April 2007, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Phoenix, Arizona, RO.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cluster headaches had their origins during the veteran's 
period of active service.


CONCLUSION OF LAW

Cluster headaches were incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for cluster headaches.  
Therefore, no further development is needed with respect to 
this claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d);  see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The veteran's service medical records do not reflect any 
complaints for headaches.

On VA examination in September 1982, the veteran complained 
of severe headaches (cluster headaches) that he claimed began 
shortly after leaving service.  A diagnosis was not provided.

The veteran underwent a VA neurological examination in April 
2004.  He once again provided a history of cluster headaches 
shortly after leaving service (starting in 1968).  He stated 
that over the past 35 years, he has experienced 15 or 20 
attacks.    The examiner concluded that the veteran had an 
excellent history for cluster headaches; however, the 
etiology of cluster headaches is unknown. 

Treatment records dated in 2005 from the veteran's private 
physician confirmed a diagnosis of headaches.  The veteran 
had reported experiencing the headaches in 1968 or 1969, 
following discharge from service. 

Various lay statements from family attest to the veteran's 
complaints of hedaches over the years.

The veteran testified at the April 2007 hearing that he had 
headaches during service, however, they became more severe 
shortly following service and have continued over the years.  
He reported seeing various physicians over the years for 
treatment of his headaches.  

The preponderance of the evidence supports the veteran's 
claim for service connection for cluster headaches.  The 
evidence clearly shows that the veteran suffers from 
headaches.  The veteran consistently reported that he 
suffered from severe headaches shortly after discharge from 
service.  His statements and testimony as well as the medical 
reports provide credible evidence of continuous symptoms of 
cluster headaches since service and provide a basis for the 
grant of service connection for cluster headaches based on 
continuity of symptomatology.   

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
cluster headaches had its origins during service.  After 
resolving all reasonable doubt in favor of the veteran, and 
for the foregoing reasons, the Board finds that service 
connection for cluster headaches is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for cluster headaches is granted.


REMAND

In an August 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  In October 2004 the veteran filed a notice of 
disagreement with the assigned disability evaluation.  When a 
notice of disagreement is timely filed, the RO must reexamine 
the claim and determine if additional review or development 
is warranted.  If no preliminary action is required, or when 
it is completed, the RO must prepare a statement of the case 
(SOC) pursuant to 38 C.F.R. § 19.29 (2006). A SOC has not yet 
been issued.

The Board is required to remand this claim for issuance of 
the SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AMC should issue a statement of the 
case on the issue of entitlement to an 
initial evaluation in excess of 30 percent 
for PTSD.  The Board will further consider 
this claim only if a sufficient 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


